MEMORANDUM **
Vicente Saldivar Casteneda and Maria Teresa Saldivar seek review of an order of the Board of Immigration Appeals uphold*565ing an immigration judge’s order denying the petitioners’ application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and the petitioners do not raise a colorable constitutional claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
The agency did not err in failing to evaluate the hardship the petitioners’ United States citizen children would experience if the children remained in the United States, where there was insufficient evidence regarding the petitioners’ intentions. See Perez v. INS, 96 F.3d 390, 393 (9th Cir.1996).
The petitioners’ constitutional challenge to the jurisdictional bar prohibiting review of discretionary decisions is unavailing. See, e.g., Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.